Mr. Justice Harker delivered the opinion of the court. The facts in this case are the same as in the case of Brook-side Coal Mining Company v. John E. Dolph, by Jacob Dolph, his next friend. (Ante, page 169.) Jacob Dolph is the father of John E. Dolph and brought this suit to recover for loss of service of his minor son, by reason of the injury sustained in appellant’s coal mine. The boy at the time of receiving the injury earned $1.25 per day and was between fifteen and sixteen years of age. The jury fixed the father’s damages at $400, and the court rendered a judgment against appellant for that amount. Our views as to the liability of appellant for the injury to the son are fully set forth in the opinion filed in his case and need not be repeated. The amount recovered by appellee as damages for loss of the service of his son, in the light of the evidence, is very reasonable. Judgment affirmed.